IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00004-CV

                     IN THE MATTER OF B.B., A CHILD



                          From the 272nd District Court
                              Brazos County, Texas
                            Trial Court No. 194-J-2013


                          MEMORANDUM OPINION


      The State of Texas filed a motion to dismiss the appeal. The motion is granted,

and the appeal is dismissed.




                                       AL SCOGGINS
                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed February 27, 2014
[CV06]